
	

115 SRES 570 IS: Emphasizing the importance of meeting NATO spending commitments.
U.S. Senate
2018-07-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		2d Session
		S. RES. 570
		IN THE SENATE OF THE UNITED STATES
		
			July 10, 2018
			Mr. Perdue (for himself, Mr. Lankford, Mr. Cotton, Mr. Inhofe, and Mr. Lee) submitted the following resolution; which was referred to the Committee on Foreign Relations
		
		RESOLUTION
		Emphasizing the importance of meeting NATO spending commitments.
	
	
 Whereas, for over six decades, the North Atlantic Treaty Organization (NATO) has been a successful intergovernmental political and military alliance;
 Whereas NATO's collective defense serves as a deterrent against aggression from adversaries and external security threats;
 Whereas NATO strengthens the security of the United States by utilizing an integrated military coalition;
 Whereas Article 3 of the North Atlantic Treaty states that in order more effectively to achieve the objectives of this Treaty, the Parties, separately and jointly, by means of continuous and effective self-help and mutual aid, will maintain and develop their individual and collective capacity to resist armed attack;
 Whereas, since the formation of NATO, the United States has negotiated with NATO allies over fair and equitable burden sharing;
 Whereas, in 1953, President Dwight Eisenhower invited European NATO allies to increase their contribution in defense spending, pointing out that the American well had run dry;
 Whereas, at a 1963 National Security Council meeting, President John F. Kennedy stated that we cannot continue to pay for the military protection of Europe while the NATO states are not paying their fair share and living off the fat of the land;
 Whereas President Richard Nixon’s Second Annual Report to the Congress on United States Foreign Policy stated, The emphasis is no longer on their sharing the cost of America's military commitment to Europe—although financial arrangements may play a part—but on their providing the national forces needed in conjunction with ours in support of an effective common strategy.;
 Whereas the first NATO defense-spending target was issued in the 1977 NATO Ministerial Guidance, where NATO allies agreed to increase defense spending by 3 percent annually to address the substantially larger defense resource allocations of the Soviet Union;
 Whereas, during the 1980s, the United States drastically increased its defense spending to combat threats posed by the Soviet Union, causing its share of total NATO defense spending to rise dramatically, while at the same time, NATO allies failed to meet the 1977 spending target;
 Whereas the National Defense Authorization Act, 1985 (Public Law 98–525) included a sense of Congress that the President should call on the pertinent members of the North Atlantic Treaty Organization to meet or exceed their pledges for an annual increase in defense spending;
 Whereas, in the 1988 NATO Summit Declaration, NATO allies reaffirmed their willingness to share fairly the risks, burdens and responsibilities as well as the benefits of our common efforts;
 Whereas, in 1990, as the Soviet Union was trending towards collapse, NATO defense ministers agreed to drop the 3-percent annual increase policy, as allies looked to reap the benefits of the greatly improved climate in East-West relations;
 Whereas, while defense spending among all NATO allies decreased throughout the 1990s, conflicts in Bosnia, and later in Kosovo, clearly illustrated that European NATO allies severely lacked key military capabilities, causing British Prime Minister Tony Blair to state, If Europe wants the United States to maintain its commitment to Europe, Europe must share more of the burden of defending the West's security interests.;
 Whereas, at the 2002 NATO Prague Summit, NATO allies entered into a nonbinding agreement to raise defense spending to 2 percent of their gross domestic product (GDP) in order to meet the goals set out in the Prague Capabilities Commitment;
 Whereas, before the 2006 NATO Riga Summit, United States Ambassador to NATO Victoria Nuland called the 2-percent metric the unofficial floor on defense spending in NATO;
 Whereas, at the 2006 NATO Riga Summit, NATO allies declared that we encourage nations whose defense spending is declining to halt that decline and to aim to increase defense spending in real terms;
 Whereas, at the 2008 NATO Bucharest Summit, NATO allies reaffirmed their defense-spending goal; Whereas, in 2011, Secretary of Defense Robert Gates said, “The blunt reality is that there will be dwindling appetite and patience in the U.S. Congress—and in the American body politic writ large—to expend increasingly precious funds on behalf of nations that are apparently unwilling to devote the necessary resources or make the necessary changes to be serious and capable partners in their own defense.”;
 Whereas, in 2014 at the NATO Wales Summit, NATO members officially declared to increase their defense spending to 2 percent of their gross domestic product by 2024;
 Whereas the Wales Summit Declaration stated that “[a]llies currently meeting the NATO guideline to spend a minimum of 2% of their Gross Domestic Product (GDP) on defense will aim to continue to do so” and continued, “Allies whose current proportion of GDP spent on defense is below this level will: halt any decline in defense expenditure; aim to increase defense expenditure in real terms as GDP grows; aim to move towards the 2% guideline within a decade with a view to meeting their NATO Capability Targets and filling NATO's capability shortfalls.”;
 Whereas, for the first time since 1990, there have been three consecutive years of increases in NATO defense spending;
 Whereas, since the end of 2014, defense expenditures by NATO Europe and Canada have risen by $28,000,000,000, representing a 10-percent increase;
 Whereas, in 2014, only three NATO allies met the 2-percent spending target, while NATO expects eight allies to meet the target in 2018, and 15 allies to reach the target by 2024;
 Whereas, while the 2-percent defense-spending target is an important measure of allies’ commitment to NATO, it is imperative that defense expenditures are both interoperable with, and strengthen, NATO’s critical military capabilities;
 Whereas Russia fundamentally challenges the peaceful world order that NATO has sought to foster and aspires to extend as it continues its illegal occupation of territory in Ukraine, Moldova, and Georgia; and
 Whereas strengthening NATO’s capabilities is critical to the future of the alliance to deter an increasingly aggressive Russia to NATO’s east, the threat posed by ISIS, and instability to NATO’s south, as well as emerging security challenges, including terrorism and cybersecurity: Now, therefore, be it
		
	
 That the Senate— (1)reaffirms the commitment of the United States to the North Atlantic Treaty Organization (NATO) as the foundation of transatlantic security and defense;
 (2)encourages all member countries of the North Atlantic Treaty Organization to fulfill their commitments to levels and composition of defense expenditures as agreed upon at the NATO 2014 Wales Summit;
 (3)calls on NATO allies to finance, equip, and train their armed forces to achieve interoperability and fulfill their national and regional security interests; and
 (4)recognizes NATO allies who meet their defense spending commitments or are otherwise providing adequately for their national and regional security interests.
			
